                         UNITED STATES DISTRICT COURT
                                                                               NOV 2 Q. 2019
                            DISTRICT OF SOUTH DAKOTA

                                   NORTHERN DIVISION


GARY EUGENE KIDD,                                              1:17-CV-0I010-CBK


                      Plaintiff,
                                                                      ORDER
       vs.



JAY TASA,SHERIFF AT ROBERTS CO.
JAIL IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; MELESSIA
MEDBERRY,JAIL ADMINISTRATOR
AT ROBERTS COUNTY JAIL IN HER
INDIVIDUAL AND OFFICIAL
CAPACITY; AND ROBERTS COUNTY,
OWNER AND OPERATOR AT ROBERTS
CO. JAIL IN THEIR INDIVIDUAL AND
OFFICIAL CAPACITY;

                       Defendants.



       Plaintiff filed this action contending that, while he was a pretrial detainee at the
Roberts County Jail in April 2017, a major leak in the roof occurred and water collected
on the floor of the jail. He claims that, as a result of the condition of the floor, he fell
and suffered serious injury. Plaintiff further claims that defendants failed to procure
immediate medical attention for his injuries and failed to follow through with the
medical treatment prescribed for his injuries. He seeks $300,000 compensation from
each defendant for his injuries and his pain and suffering.
       Defendants filed a motion for summary judgment. Plaintiff has failed to respond
to the motion. Defendants are entitled to prevail on their motion for summaryjudgment
if they demonstrate that there is no genuine issue of material fact and they are entitled to
judgment as a matter oflaw. Fed. R. Civ. P. 56(c). Rule 56 mandates the entry of
summaryjudgment "against a party who fails to make a showing sufficient to establish
the existence of an element essential to that party's ease, and on which that party will
bear the burden ofproof at trial." Celotex Corp. v. Catrett 477 U.S. 317,322, 106S.Ct.
2548,2552, 91 L.Wd.2d 265(1986). "A genuine issue of material fact exists only when
'there is a dispute about a fact material to the outcome of the case, and the dispute is
genuine in that a reasonable jury could return a verdict for either party.'" Johnson v.
Leonard. 929 F.3d 569, 577(8th Cir. 2019).
       The opposing party is not required to respond to the motion, but failure to
controvert the moving party's statement of material facts allows the Court to consider
the facts undisputed. Fed. R. Civ. P. 56(e)(2). This Court cannot simply grant an
unopposed motion for summary Judgment but must determine whether the moving party
"is entitled" to summary judgment. Fed. R. Civ. P. 56(e)(3). Failure to respond to the
motion for summary judgment is not conclusive; this Court must examine the record to
determine whether summary judgment is appropriate. Canada v. Union Elec. Col 135
F.3d 1211,1213 (8th Cir. 1997).
       There is no genuine issue of material fact that a leak occurred in the roof of the
Roberts County Jail and, on April 18, 2017, plaintiff slipped in water on the floor ofthe
jail and fell. Staff was notified of plaintiffs fall by other inmates at 6:45 a.m. Three
minutes later, a correctional officer attended to plaintiff. Plaintiff complained of pain in
his back, elbow, and head. He requested a pain reliever and staff gave him ibuprofen.
Plaintiff did not indicate that he was having a medical emergency and it did not appear
to staff members present at the time that he was having a medical emergency.
       Staff gave plaintiff ice packs over the next few hours and continued to monitor
his condition. At 9:09 a.m., staff contacted a local medical clinic but no open
appointments were available. Staff transported plaintiff to the local hospital at 10:15
a.m. where he was treated and released. Plaintiff was diagnosed with a possible
concussion and was advised to avoid watching television or engaging in other activities
that caused him headaches. He was prescribed prescription and non-prescription pain
relievers for elbow and tailbone pain and was referred to physical therapy.
      Following plaintiffs release from the emergency room, plaintiff received pain
medication every day until he was transferred to the South Dakota State Penitentiary on
June 5, 2017. Staff transported plaintiff to four doctor appointments and seven physical
therapy appointments until plaintiff was discharged from physical therapy.
       Since 2013,jail personnel dealt with a leak in the skylight in the cell-block area
where plaintiff was housed. Caulk was applied to the roof on several occasions when a
leak would appear after a stonn. In addition to jail maintenance staff attending to the
occasional leak, an outside company was hired to seal the skylight. After sealant was
applied, the skylight would not leak for a period of time. When the leak occurred in the
early morning hours of April 18, 2017,jail personnel put out buckets to collect the water
and mopped up the water on the jail floor.
I. Deliberate Indifference.

       The United States Court of Appeals for the Eighth Circuit has set forth the
standard to be applied in this case:
              "[DJeliberate indifference to serious medical needs of prisoners
              constitutes the unnecessary and wanton infliction of pain proscribed
              by the Eighth Amendment." Estelle v. Gamble,429 U.S. 97, 104,97
              S.Ct 285, 50 L.Ed.2d 251 (1976)(citation omitted). As a pretrial
              detainee, [plaintiff] is "entitled to at least as much protection under
              the Fourteenth Amendment as under the Eighth Amendment."
              Hartsfleld v. Colburn, 371 F.3d 454,457 (8th Cir. 2004). To prove
              his deliberate indifference claim, [plaintiff] must show:"(1) he
              suffered from an objectively serious medical need, and(2)
              defendants knew of the need yet deliberately disregarded it." Id,
              "Deliberate indifference is more than negligence, more even than
              gross negligence ...." Fourte v. Faulkner Cty., 746 F.3d 384, 387
              (8th Cir. 2014). It "may be found where medical care is so
              inappropriate as to evidence intentional maltreatment." Id. See
              Holden, 663 F.3d at 343("The level of culpability required to
              demonstrate deliberate indifference on the part of prison officials is
              equal to criminal recklessness."). This is a "fact-intensive inquiry"
              that requires [plaintiff] to "clear a substantial evidentiary threshold"
              to succeed on his claim. Nelson v. Shuffman, 603 F.3d 439,448-49
              (8th Cir. 2010).

Johnson v. Leonard. 929 F.3d 569, 575-76(8th Cir. 2019).

                                             3
       Plaintiff has not raised any genuine issue of material fact that defendants
disregarded any serious medical need. He did receive medical treatment following his
slip at the Roberts County Jail. The medical records show that plaintiff was provided
prompt care and that he was provided follow-up care as ordered by plaintiffs treating
physicians. This is not a case where plaintiff can claim that prison doctors refused to
follow a particular course of treatment. He was treated in the community by doctors not
associated with the jail.
       Plaintiff bears the burden at trial to prove that defendants disregarded his serious
medical need. Plaintiff has not responded to the motion for summaryjudgment by
setting forth any facts showing that he was subject to the "unnecessary and wanton
infliction of pain" as required to meet the substantial evidentiary threshold required to
show deliberate indifference. He has failed to refute the medical records presented by
the defendants demonstrating that care was provided for the injuries he received when he
slipped and fell at the jail. Dulanv v. Camahan, 132 F.3d 1234, 1240 (8th Cir. 1997).
       There is no evidence in the record that defendants deliberately disregarded any
serious medical need of the plaintiff. Defendants are entitled to summary judgment on
plaintiffs claim for deliberate indifference.
11. Conditions of Confinement.

       "To establish a conditions of confinement claim, a plaintiff must demonstrate(1)
that the alleged deprivation was 'objectively, sufficiently serious' to result in the 'denial
ofthe minimal civilized measure of life's necessities,' and (2) that the prison official
whose action or omission caused the deprivation behaved with deliberate indifference to
inmate health or safety.'" Hamner v. Burls. 937 F.3d 1171, 1178 (8th Cir. 2019)
(quotins Farmer v. Brennan. 511 U.S. 825, 834,114 S.Ct. 1970, 128 L.Ed.2d 811
(1994)). Based upon the facts in this case, plaintiff cannot show that the condition of
confinement that he complains about- a leaking skylight- resulted in the denial of the
minimal civilized measure of life's necessities. Even those of us living outside the
prison walls experience occasional leaks in the roof when it rains.
      Further, plaintiff cannot show that defendants were deliberately indifferent to the
condition ofthe skylight. The evidence shows that defendants did take action to fix the
leak whenever it occurred. Defendants did not fail to act to correct the condition with
conscious disregard for the risk. Blair v. Bowersox. 929 F.3d 981, 987-88 (8th Cir.
2019). Prison officials who act reasonably to respond to a risk of harm cannot be
shown to have violated the Eighth Amendment. Farmer. 511 U.S. at 844, 114 S.Ct. at
1882-83. Even if plaintiff were able to show that the condition of the leaking skylight
amounted to a known substantial risk, plaintiff has failed to show that defendants were
deliberately indifferent to that risk by failing to respond reasonably to it. Kulkav v. Rov,
847 F.3d 637,643(8th Cir. 2017). Defendants are entitled to summary judgment on
plaintiffs conditions of confinement claim.
III. State Law Claims.

       Defendants have moved for summaryjudgment of plaintiffs state law negligence
claims, to the extent that his pro se complaint alleges such claims. Defendants contend
that defendants are immune from suit pursuant to SDCL § 3-21-8. I decline to address
plaintiffs supplemental state law claims. I exercise my discretion to dismiss such
claims without prejudice. See, Figg v. Russell. 433 F.3d 593,600(8th Cir. 2006).
                                         ORDER

       Based upon the foregoing,
       IT IS ORDERED:

       1. Defendants' motion. Doc. 77,for summary judgment is granted in part.
Plaintiffs federal civil rights claims are dismissed with prejudice.
       2. Plaintiffs state-law claims are dismissed without prejudice.
       3. All other pending motions are denied as moot.
       DATED this               ofNovember,2019.
                                           BY THE COURT:




                                           CHARLES B. KORNMANN
                                           United States District Judge
                                              5
